The facts as established by the petition and admitted by the answer were:
a — That on January 10, 1896, relator filed in the circuit court for Genesee county, in chancery, a bill for divorce; that at the time the bill was filed the defendant resided in the eity of Seattle in the state of Washington; that on the day the bill was filed an order for the appearance of the defendant, based, upon an affidavit of his non-residence, was issued; that said order was duly published as required by law; that on March 24, 1896, proof of such publication Was filed in the ease; that on June 20, 1896, the *107bill was taken as confessed, and a reference ordered to a circuit court commissioner of Genesee county to take the proofs; that on the same day said proofs were taken, and reported to the court, and were on the same day supplemented by proofs taken in open court.
b — That on October 12, 1896, a true copy of said order of publication, together with an offer to set aside said orders pro confesso and of reference, were personally served upon the defendant at said city of Seattle; that within a few days after such service relator received a letter from an attorney at law at Seattle, who claimed to be attorney for said defendant, in which he stated that the defendant would not appear in the cause; that relator’s solicitors waited until December 14, 1896, in order to give said defendant an opportunity to appear, and he not having appeared nor filed a plea, answer, or demurrer to said bill, said cause was brought on for hearing before said court; that respondent, who was the presiding judge of said court, refused to hear said case for the sole reason that said order of publication was not served on said defendant within the State of Michigan.